Citation Nr: 0811751	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  03-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for asthma.

2.  Entitlement to an initial evaluation in excess of 10 
percent for myofacial pain and arthralgia for the period from 
June 30, 2000, to March 1, 2007.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1987 and from March 1988 to March 1992.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That decision granted service 
connection for asthma and for myofacial pain and arthralgia 
and assigned 30 percent and 10 percent disability evaluations 
effective from June 30, 2000, respectively.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.   The Board remanded the case 
for further development in November 2003 and December 2005.  
That development was completed, and the case has since been 
returned to the Board for appellate review.

The issue of entitlement to a higher initial evaluation for 
myofacial pain and arthralgia with be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's asthma is not productive of a FEV-1 of 40 
to 55 percent predicted or FEV-1/FVC of 40 to 55 percent, nor 
does the disability require at least monthly visits to a 
physician for required care of exacerbation or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.
CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for asthma have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.97, Diagnostic Code 6602 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claims.  The 
veteran was also afforded VA examinations in May 2002, 
February 2005, and March 2007, and he was provided the 
opportunity to testify at a hearing before the Board.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's asthma is currently assigned a 30 percent 
disability evaluation effective from pursuant to 38 C.F.R. § 
4.97, Diagnostic Code 6602.  Under that diagnostic code, a 30 
percent disability evaluation is assigned when there is a 
FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent, daily inhalational or oral bronchodilator therapy, 
or inhalational anti-inflammatory medication.  A 60 percent 
is warranted when there is a FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbation, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
asthma.  The medical evidence of record does not show the 
veteran to have a FEV-1 of 40 to 55 percent predicted or a 
FEV-1/FVC of 40 to 55 percent.  In this regard, VA medical 
records dated in February 2002 documented the veteran as 
having a FEV-1 of 72 percent predicted post-bronchodilator 
treatment and a FEV-1/FVC of 66 percent.  The February 2005 
VA examiner also indicated that the veteran had a FEV-1 of 84 
percent predicted post-bronchodilator treatment and a FEV-
1/FVC of 73 percent.  Additionally, the March 2007 VA 
examination found him to have a FEV-1 of 61 percent predicted 
and a FEV-1/FVC of 72 percent.  The March 2007 VA examiner 
also commented that the veteran had a normal examination and 
chest x-ray as well as a normal pulmonary function reading 
within the data available due to suboptimal effort.  

In addition, the medical evidence of record does not show 
that the veteran's asthma requires at least monthly visits to 
a physician for required care of exacerbation, or 
intermittent courses of oral or parenteral systemic 
corticosteroids.  In this regard, VA medical records dated in 
October 2001 noted that the veteran had not been on a short 
course of steroids, and private medical records dated in 
February 2004 indicated that the veteran's current 
medications did not include systemic steroids.  Moreover, the 
veteran told the February 2005 VA examiner that he had four 
major attacks per year during which he goes to the emergency 
room.  However, he also stated that he otherwise had one to 
two minor attacks per month, which he is able to control at 
home.  In addition, the March 2007 VA examiner noted that 
veteran did not require an emergency room visit or 
hospitalization and indicated that he has not had to visit 
his primary care provider frequently.  As such, the veteran 
has not been shown to have met the criteria for an evaluation 
in excess of 30 percent.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation for asthma.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected asthma 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected asthma under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995). 


ORDER

An initial evaluation in excess of 30 percent for asthma is 
denied.


REMAND

Reason for Remand:  To afford the veteran due process.

The Board notes that the July 2002 rating decision currently 
on appeal granted service connection for myofacial pain and 
arthralgia and assigned a 10 percent disability evaluation 
effective from June 30, 2000.  The veteran appealed that 
decision seeking a higher initial evaluation for the 
disability.  The case was referred to the Board for appellate 
review, and the issue was remanded in November 2003 and 
December 2005 for further development.  A rating decision 
dated in April 2007 subsequently increased the evaluation for 
myofacial pain and arthralgia to 40 percent effective from 
March 1, 2007.  As such, the veteran was assigned a 10 
percent disability evaluation from June 30, 2000, to March 1, 
2007, and a 40 percent disability evaluation as of March 1, 
2007.  The RO indicated that a 40 percent disability 
evaluation represented maximum schedular rating available for 
fibromyalgia pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5025, and stated that the issue had been resolved in full.  
However, the Board notes that the veteran has not been 
granted the maximum evaluation for the period between June 
30, 2000, and March 1, 2007.  Applicable law mandates that 
when a veteran seeks an increased evaluation, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not withdrawn his appeal, and as such, the 
issue remains in appellate status.  

Nevertheless, the Board notes that the RO did not 
readjudicate the issue in a supplemental statement of the 
case following the development ordered by the December 2005 
remand.  Nor has the veteran's representative addressed the 
merits of that issue.  Moreover, the RO has not sent a letter 
to the veteran informing him that this issue is being 
certified and transferred to the Board for appellate review, 
a letter which ordinarily informs the veteran of various 
procedural rights.  Therefore, the Board finds that a remand 
is necessary in order to afford the veteran due process of 
law.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should forward the claims 
file to the veteran's local 
representative to review the claims file 
and to allow reasonable time to submit 
any additional information, evidence, 
and/or argument.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence, if any.   If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is certified to the Board for appellate 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


